       Case 5:19-cv-06810-LHK Document 13-1 Filed 11/27/19 Page 1 of 2



 1   TODD A. ROBERTS (SBN 129722)
     NICOLE S. HEALY (SBN 157417)
 2   EDWIN BARNES (SBN 295454)
     ROPERS, MAJESKI, KOHN & BENTLEY
 3   1001 Marshall Street, Suite 500
     Redwood City, CA 94063-2052
 4   Telephone: (650) 364-8200
     Facsimile: (650) 780-1701
 5   Email:      todd.roberts@rmkb.com
                  nicole.healy@rmkb.com
 6                edwm.bames@rmkb.com

 7   Attorneys for Defendants
     CHRIS BIDDY, ASTRO DIGITAL US INC., and
 8   ASTRO DIGITAL, INC.

 9                                    UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11

12   AMBERCROFT TRADING LIMITED, a                     CASE NO. 19-cv-06810-LHK
     British Virgin Islands company; and
13   DMITRI KUSHAEV, an individual,                    [PROPOSED] ORDER GRANTING
                                                       DEFENDANTS CHRIS BIDDY, ASTRO
14                       Plaintiff,                    DIGITAL US, INC., AND ASTRO
                                                       DIGITAL, INC.’S MOTION TO DISMISS
15                       v.                            THIRD THROUGH SIXTH CAUSES OF
                                                       ACTION IN PLAINTIFF’S COMPLAINT
16   MIKHAIL KOKORICH, an individual;                  PURSUANT TO FED. R. CIV. P. 12(b)(6)
     LIUDMILA KOKORICH, an individual;                 AND 9(b)
17   CHRIS BIDDY, an individual; ASTRO
     DIGITAL US INC. (f/k/a Aquila Space               Date:              April 2, 2020
18   Inc.), a Delaware corporation; ASTRO              Time:              1:30 p.m.
     DIGITAL, INC., a Delaware corporation;            Courtroom:          8
19   AND DOES 1 THROUGH 10,                            Judge:             Honorable Lucy H. Koh
     INCLUSIVE,
20
                         Defendant.
21

22
              Defendants Chris Biddy, Astro Digital, Inc., and Astro Digital US, Inc.’s Motion to
23
     Dismiss the Third through the Sixth Causes of Action in Plaintiff’s Complaint came on for
24
     hearing before this Court, the Honorable Lucy H. Koh, United States District Judge, presiding.
25
     After full consideration of the matter, including all papers filed in support of and in opposition to
26
     the Motion, and oral argument of counsel, the Court hereby ORDERS as follows:
27
28
                                                                    [PROPOSED] ORDER GRANTING BIDDY &
     4836-7344-4526.1                                            ASTRO DIGITAL’S MOT. TO DISMISS 3RD-6TH
                                                                   CAUSES OF ACTION; NO. 19-CV-06810-LHK
       Case 5:19-cv-06810-LHK Document 13-1 Filed 11/27/19 Page 2 of 2



 1             1.       Defendants Chris Biddy, Astro Digital, Inc., and Astro Digital US, Inc.’s Motion

 2   to Dismiss the Third through the Sixth Causes of Action in Plaintiff’s Complaint is GRANTED;

 3   and

 4            2.        The Third through the Sixth Causes of Action in the Complaint are DISMISSED

 5   WITH PREJUDICE as to Defendants Chris Biddy, Astro Digital, Inc., and Astro Digital US, Inc.

 6            IT IS SO ORDERED.

 7
 8   Dated:

 9

10                                                           HONORABLE LUCY H. KOH
                                                             United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                                                     [PROPOSED] ORDER GRANTING BIDDY &
     4836-7344-4526.1                                  -2-        ASTRO DIGITAL’S MOT. TO DISMISS 3RD-6TH
                                                                    CAUSES OF ACTION; NO. 19-CV-06810-LHK   M
